DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Rejection on the merits of this application. Claims 1-6 and 8-22 are rejected and remain pending, as discussed below.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6 and 8-22 under 35 U.S.C. 103, specifically regarding the limitation “causing concurrent display of distance-based statuses of the current activation assessment interval and of the activation interval” are considered persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as discussed below.
Applicant's arguments regarding the application of Dorsey and Eriksson towards the limitation “distance-based status” of the “current activation assessment interval” have been fully considered but they are not persuasive. Kresse teaches the current activation assessment interval being defined by a distance (see at least column 17, lines 36-41 and figure 5A, step 262). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kresse (US 6202021 B1) in view of Dorsey (WO2004007930A2), published 01/22/2004, Eriksson (US 20140214305 A1), filed 08/29/2011, and Dix (US 20040017281 A1), filed 05/07/2003.

Regarding Claim 1, Kresse teaches: 
A method of limiting a maximum road speed of a vehicle (figures 5A-5C), the method comprising: 
limiting, by the at least one processor of the vehicle, a road speed of the vehicle to a first speed (column 14, lines 59-65 and figure 5A, step 256); 
receiving, by the at least one processor, a request for an override for the vehicle to exceed the first speed (column 15, lines 59-61 and figure 5B, step 266); 
limiting, by the at least one processor, the road speed of the vehicle to a second speed higher than the first speed for an activation interval, (column 17, lines 57-63 and figure 5C, step 284); 
limiting, by the at least one processor, the road speed of the vehicle to the first speed after the activation interval, (column 18, lines 32-35 and figure 5C, step 296). 
Kresse’s disclosed method is performed by a processor (column 4, lines 38-50 and control computer 12). 
Kresse teaches all of the current elements of the current invention as stated above except: 
determining, by the at least one processor, a number of times the override for the vehicle to exceed the first speed has been activated during a current activation assessment interval; 
and in response to determining that the number of times the override for the vehicle to exceed the first speed has been activated during the current activation assessment interval is below a threshold number of activations per activation assessment interval, 
wherein the threshold number of activations is greater than or equal to two activations per activation assessment interval:
wherein the activation interval is a predetermined,  fixed distance that the override is activated each time a condition for the override is enabled;
causing concurrent display of distance-based statuses of the current activation assessment interval and of the activation interval; (However, Kresse teaches the current activation assessment interval being defined by a distance, see at least column 17, lines 36-41 and figure 5A, step 262)
limiting the road speed of the vehicle to the first speed responsive to expiration of the activation interval, 
Dorsey teaches:
determining, by the at least one processor, a number of times the override for the vehicle to exceed the first speed has been activated during a current activation assessment interval; (see at least page 4, lines 12-15, variable cR2, which counts the number of times the speed limiter is reset, or overridden within activation assessment interval TR2)
determining that the number of times the override for the vehicle to exceed the first speed has been activated during the current activation assessment interval is below a threshold number of activations per activation assessment interval, (see at least page 4, lines 10-11, variable Rmax, which is the threshold number of speed limiter override resets, or requests, allowed, and page 8, lines 21-28, wherein the speed limiter override request is only activated if the number of override activations cR2 is less than the threshold number of activations Rmax within time interval TR2. If the number of activations has been reached, then the speed limiter override request will not be activated and the vehicle will remain limited at the first speed)
wherein the threshold number of activations is greater than or equal to two activations per activation assessment interval: (see at least page 10, lines 14-15, wherein the maximum number of speed override requests, Rmax, is set to two activations per interval TR2)
causing concurrent display of statuses of the current activation assessment interval and of the activation interval; (at least page 6, lines 9-19, and figure 1B, wherein a countdown of the time remaining in current activation assessment interval TR2 is displayed (as discussed above, TR2 is equivalent to the current activation assessment interval) concurrently with the activation interval TR1, which is the remaining time left in the override interval, or the status of the activation interval)
limiting the road speed of the vehicle to the first speed responsive to expiration of the activation interval, (see at least page 4, lines 6-7, variable Tf, which represents the fixed amount of time that the maximum speed override condition is activated and the vehicle speed is not limited to the original speed, and page 8, lines 9-15, wherein the vehicle speed is limited to the original, or first, limited speed after the time period Tf is expired)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the first and second vehicle speed limits and override requests of Kresse with Dorsey’s technique of limiting the number of speed limiter override requests within a time interval and defining a fixed time interval the speed limiter override is active. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)
Dix teaches:
causing display of distance-based statuses of the current activation interval; (see at least [0055], wherein the display is configured to present a message indicated how many miles remain in the current activation interval. In combination with Kresse’s distance-based current activation assessment interval and Dorsey’s teaching of concurrent display of the statuses of the current activation assessment interval and of the activation interval, all the elements of this limitation are taught)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse and Dorsey with Dix’s technique of displaying a distance-based status of the current activation interval to result in concurrent display of the distance-based statuses of the current activation assessment interval and the current activation interval. It would have been obvious to modify because doing so enables controlling access to a work vehicle, preventing unauthorized use of work vehicles (such as speeding in rental vehicles), as recognized by Dix (see at least [0006], [0041], and [0078]).
Eriksson teaches:
wherein the activation interval is a predetermined,  fixed distance that the override is activated each time a condition for the override is enabled (see at least [0035], wherein the excess availability limit is a constant (fixed), preset (predetermined) distance value, e.g. 8km, and see at least [0023]-[0025], wherein the excess availability limit is a certain interval that the excess engine speed can be accessed for, equivalent to a speed limiter override activation interval)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, and Dix with Eriksson’s technique of using a predetermined, fixed distance to measure the activation interval. It would have been obvious to modify because doing so provides fuel-efficient and safe limitations on driving while still having the versatility to allow a driver to overtake or pass another vehicle, as recognized by Eriksson (see at least [0001]-[0006]). Additionally, using a predetermined, fixed activation interval saves on processor resources, as recognized by Eriksson (see at least [0105]).

Regarding Claim 2, Kresse, Dorsey, Dix and Eriksson teach all of the limitations of Claim 1 as stated above, but Kresse does not disclose the limitation 
determining a number of times the override has been activated during a current activation assessment interval.
the current activation assessment interval being defined by a time period.
Dorsey teaches 
determining a number of times the override has been activated during a current activation assessment interval. (see at least page 4, lines 12-15, variable cR2, which counts the number of times the speed limiter is reset, or overridden within activation assessment interval TR2)
the current activation assessment interval being defined by a time period (see at least page 4, lines 12-15, variable cR2, which counts the number of times the speed limiter is reset, or overridden within activation assessment interval TR2, and page 8, lines 22-23, wherein TR2 is defined by a time period)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix and Eriksson with Dorsey’s technique of limiting the number of speed limiter override requests within a time interval. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)

Regarding Claim 3, Kresse, Dorsey, Dix and Eriksson in combination disclose the limitations of Claim 1 as discussed above, furthermore, Kresse teaches the current activation assessment interval being defined by a distance (see at least column 17, lines 36-41 and figure 5A, step 262). 
Kresse does not teach wherein determining a number of times the override has been activated during a current activation assessment interval comprises determining a number of times the override has been activated during a current activation assessment interval.
However, Dorsey teaches determining a number of times the maximum speed override has been activated during a current activation assessment interval (see at least page 4, lines 12-15, variable cR2, which counts the number of times the speed limiter is reset, or overridden within activation assessment interval TR2)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix and Eriksson with Dorsey’s technique of limiting the number of speed limiter override requests within a time interval and defining a fixed time interval the speed limiter override is active. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)

Regarding Claim 5, Kresse, Dorsey, Dix and Eriksson in combination disclose the limitations of Claim 1 as discussed above, furthermore, Kresse teaches 
receiving the request for the override from a user interface positioned at or proximate to a steering wheel of the vehicle, a dashboard of the vehicle (column 12, lines 26-33 and column 16, lines 13-21 and interface module 64, which is a dash-mounted control/display unit), or a pedal of the vehicle. 
Kresse teaches a dash-mounted control/display unit (interface module 64) where the user can request activation of the speed limiter override via touch screen controls. Due to the “or” conjunction in this claim, any prior art that discloses receiving the request for the maximum speed override from one of: a user interface positioned at or proximate to a steering wheel of the vehicle, a dashboard of the vehicle, or a pedal of the vehicle, applies to this claim.

Regarding Claim 8, Kresse, Dorsey, Dix and Eriksson teach all of the limitations of Claim 1 as stated above, and furthermore, Kresse teaches the current activation assessment interval being defined by a distance (see at least column 17, lines 36-41 and figure 5A, step 262).
Kresse remains silent on:
wherein the concurrent display of distance-based statuses of the current activation assessment interval and of the activation interval comprises concurrent display of remaining distances, respectively, of the current activation assessment interval and of the activation interval 
Dorsey teaches:
wherein the concurrent display of the current activation assessment interval and of the activation interval comprises concurrent display of the current activation assessment interval and of the activation interval. (at least page 6, lines 9-19, and figure 1B, wherein a countdown of the time remaining in current activation assessment interval TR2 is displayed (as discussed above, TR2 is equivalent to the current activation assessment interval) concurrently with the activation interval TR1, which is the remaining time left in the override interval, or the status of the activation interval)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix, and Eriksson with Dorsey’s technique of displaying an indication of a current status of the remaining time in the current activation assessment interval. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)
Dix teaches:
wherein the display of distance-based statuses of the activation interval comprises display of remaining distances of the activation interval (see at least [0055], wherein the display is configured to present a message indicated how many miles remain in the current activation interval. In combination with Dorsey’s teaching of concurrent display of the statuses of the current activation assessment interval and of the activation interval, all the elements of this limitation are taught)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix, and Eriksson with Dix’s technique of displaying remaining distance in the activation interval to result in concurrent display of remaining distances of the current activation assessment interval and the current activation interval. It would have been obvious to modify because doing so enables controlling access to a work vehicle, preventing unauthorized use of work vehicles (such as speeding in rental vehicles), as recognized by Dix (see at least [0006], [0041], and [0078]).

Regarding Claim 9, Kresse, Dorsey, Dix, and Eriksson in combination disclose the limitations of Claim 1 as discussed above, furthermore, Kresse teaches 
receiving, by the at least one processor (column 4, lines 38-50 and control computer 12), 
values for the first speed (column 1, lines 59-62, where the RSREF speed is programmed in) 
and the second speed (column 17, lines 63-67), 
and storing, by the at least one processor (column 4, lines 38-50 and control computer 12), 
the received values for the first speed (column 1, lines 59-62, where the RSREF speed is stored) 
and the second speed in a nontransitory processor-readable storage medium (column 17, lines 63-67). 

Regarding Claim 10, Kresse, Dorsey, Dix, and Eriksson in combination disclose the limitations of Claim 1 as discussed above, but Kresse does not teach 
receiving, by the at least one processor, a value for the threshold number of activations 
and storing, by the at least one processor, the received value for the threshold number of activations in a nontransitory processor-readable storage medium. 
However, Dorsey teaches 
receiving, by the at least one processor, a value for the threshold number of activations and storing, by the at least one processor, the received value for the threshold number of activations in a nontransitory processor-readable storage medium (see at least page 11, lines 12-21, wherein the speed control function, including the variable Rmax, the threshold number of activations, is stored in memory and executed by a processor, and Claim 19, wherein the Rmax threshold number of activations is received via a preset instruction)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix, and Eriksson with Dorsey’s technique of receiving and storing a value for the threshold number of activations. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)

Regarding Claim 11, Kresse, Dorsey, Dix, and Eriksson teach all of the limitations of Claim 1 as stated above, but Kresse remains silent on: 
receiving, by the at least one processor, a parameter that defines the duration of the activation interval, 
and storing, by the at least one processor, the parameter that defines the duration of the activation interval in a nontransitory processor-readable storage medium.
Dorsey teaches: 
receiving, by the at least one processor, a parameter that defines the duration of the activation interval, and storing, by the at least one processor, the parameter that defines the duration of the activation interval in a nontransitory processor-readable storage medium.(see at least page 11, lines 12-21, wherein the speed control function, including the variable TR2 (activation interval), is stored in memory and executed by a processor, and Claim 20, wherein TR2 is received via a preset instruction)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix, and Eriksson with Dorsey’s technique of receiving and storing a value for the activation assessment interval. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21) 

Regarding Claim 12, Kresse, Dorsey, Dix, and Eriksson teach all of the limitations of Claim 11 as stated above, and Kresse remains silent on:
wherein receiving a parameter that defines the activation interval comprises receiving a parameter that specifies at least one of a distance. 
Dorsey teaches:
wherein receiving a parameter that defines the activation interval comprises receiving a parameter (see at least page 11, lines 12-21, wherein the speed control function, including the variable TR2 (activation interval), is stored in memory and executed by a processor, and Claim 20, wherein TR2 is received via a preset instruction)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix, and Eriksson with Dorsey’s technique of receiving and storing a time period for the activation assessment interval. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)
Eriksson teaches:
that specifies at least one of a distance. (see at least [0100], wherein the excess availability limit is established, or received by the processor and see at least [0035], wherein the excess availability limit is a constant (fixed), preset (predetermined) distance value, e.g. 8km, and see at least [0023]-[0025], wherein the excess availability limit is a certain interval that the excess engine speed can be accessed for, equivalent to a speed limiter override activation interval)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix, and Eriksson with Eriksson’s technique of using a predetermined, fixed distance to measure the activation interval. It would have been obvious to modify because doing so provides fuel-efficient and safe limitations on driving while still having the versatility to allow a driver to overtake or pass another vehicle, as recognized by Eriksson (see at least [0001]-[0006]). Additionally, using a predetermined, fixed activation interval saves on processor resources, as recognized by Eriksson (see at least [0105]).

Regarding Claim 13, Kresse teaches: 
a vehicle speed management system operative to limit a maximum road speed of a vehicle, the vehicle speed management system comprising:
at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and at least one processor communicatively coupled to the at least one nontransitory processor-readable storage medium, in operation, the at least one processor: (column 4, lines 38-50 and control computer 12).
limits a road speed of the vehicle to a first speed (column 14, lines 59-65 and figure 5A, step 256); 
receives a request for an override for the vehicle to exceed the first speed (column 15, lines 59-61 and figure 5B, step 266); 
limits the road speed of the vehicle to a second speed higher than the first speed for an activation interval, (column 17, lines 57-63 and figure 5C, step 284); 
limits the road speed of the vehicle to the first speed (column 18, lines 32-35 and figure 5C, step 296). 
Kresse teaches all of the current elements of the current invention as stated above except: 
determines a number of times the override for the vehicle to exceed the first speed has been activated during a current activation assessment interval; 
and in response to a determination that the number of times the override for the vehicle to exceed the first speed has been activated during the current activation assessment interval is below a threshold number of activations per activation assessment interval, 
wherein the threshold number of activations is greater than or equal to two activations per activation assessment interval:
wherein the activation interval is a predetermined, fixed distance that the override is activated each time a condition for the override is enabled
causes concurrent display of distance-based status of the current activation assessment interval and of the activation interval (However, Kresse teaches the current activation assessment interval being defined by a distance, see at least column 17, lines 36-41 and figure 5A, step 262)
limits the road speed of the vehicle to the first speed responsive to expiration of the activation interval, 
Dorsey teaches:
determines a number of times the override for the vehicle to exceed the first speed has been activated during a current activation assessment interval; (see at least page 4, lines 12-15, variable cR2, which counts the number of times the speed limiter is reset, or overridden within activation assessment interval TR2)
and in response to a determination that the number of times the override for the vehicle to exceed the first speed has been activated during the current activation assessment interval is below a threshold number of activations per activation assessment interval, (see at least page 4, lines 10-11, variable Rmax, which is the threshold number of speed limiter override resets, or requests, allowed, and page 8, lines 21-28, wherein the speed limiter override request is only activated if the number of override activations cR2 is less than the threshold number of activations Rmax within time interval TR2. If the number of activations has been reached, then the speed limiter override request will not be activated and the vehicle will remain limited at the first speed)
wherein the threshold number of activations is greater than or equal to two activations per activation assessment interval: (see at least page 10, lines 14-15, wherein the maximum number of speed override requests, Rmax, is set to two activations per interval TR2)
causes concurrent display of statuses of the current activation assessment interval and of the activation interval; (at least page 6, lines 9-19, and figure 1B, wherein a countdown of the time remaining in current activation assessment interval TR2 is displayed (as discussed above, TR2 is equivalent to the current activation assessment interval) concurrently with the activation interval TR1, which is the remaining time left in the override interval, or the status of the activation interval)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the first and second vehicle speed limits and override requests of Kresse with Dorsey’s technique of limiting the number of speed limiter override requests within a time interval and defining a fixed time interval the speed limiter override is active. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21).
Dix teaches:
causes display of distance-based statuses of the current activation interval; (see at least [0055], wherein the display is configured to present a message indicated how many miles remain in the current activation interval. In combination with Kresse’s distance-based current activation assessment interval and Dorsey’s teaching of concurrent display of the statuses of the current activation assessment interval and of the activation interval, all the elements of this limitation are taught)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse and Dorsey with Dix’s technique of displaying a distance-based status of the current activation interval to result in concurrent display of the distance-based statuses of the current activation assessment interval and the current activation interval. It would have been obvious to modify because doing so enables controlling access to a work vehicle, preventing unauthorized use of work vehicles (such as speeding in rental vehicles), as recognized by Dix (see at least [0006], [0041], and [0078]).
Eriksson teaches:
wherein the activation interval is a predetermined,  fixed distance that the override is activated each time a condition for the override is enabled (see at least [0035], wherein the excess availability limit is a constant (fixed), preset (predetermined) distance value, e.g. 8km, and see at least [0023]-[0025], wherein the excess availability limit is a certain interval that the excess engine speed can be accessed for, equivalent to a speed limiter override activation interval)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, and Dix with Eriksson’s technique of using a predetermined, fixed distance to measure the activation interval. It would have been obvious to modify because doing so provides fuel-efficient and safe limitations on driving while still having the versatility to allow a driver to overtake or pass another vehicle, as recognized by Eriksson (see at least [0001]-[0006]). Additionally, using a predetermined, fixed activation interval saves on processor resources, as recognized by Eriksson (see at least [0105]).

Regarding Claim 14, Kresse, Dorsey, Dix, and Eriksson teach all of the limitations of Claim 13 as stated above, but Kresse does not disclose the limitation the current activation assessment interval being defined by a time period
Dorsey teaches the current activation assessment interval being defined by a time period (see at least page 4, lines 12-15, variable cR2, which counts the number of times the speed limiter is reset, or overridden within activation assessment interval TR2, and page 8, lines 22-23, wherein TR2 is defined by a time period)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix, and Eriksson with Dorsey’s technique of limiting the number of speed limiter override requests within a time interval. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)

Regarding Claim 15, Kresse, Dorsey, Dix, and Eriksson in combination disclose the limitations of Claim 13 as discussed above, furthermore, Kresse teaches the current activation assessment interval being defined by a distance (distance column 17, lines 36-41 and figure 5A, step 262). 

Regarding Claim 17, Kresse, Dorsey, Dix, and Eriksson in combination disclose the limitations of Claim 13 as discussed above, furthermore, Kresse teaches 
receiving the request for the override from a user interface positioned at or proximate to a steering wheel of the vehicle, a dashboard of the vehicle (column 12, lines 26-33 and column 16, lines 13-21 and interface module 64, which is a dash-mounted control/display unit), or a pedal of the vehicle. Kresse teaches a dash-mounted control/display unit (interface module 64) where the user can request activation of the speed limiter override via touch screen controls. Due to the “or” conjunction in this claim, any prior art that discloses receiving the request for the maximum speed override from one of: a user interface positioned at or proximate to a steering wheel of the vehicle, a dashboard of the vehicle, or a pedal of the vehicle, applies to this claim.

Regarding Claim 18, Kresse teaches: 
a vehicle speed management system operative to limit a maximum road speed of a vehicle, the vehicle speed management system comprising:
at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and at least one processor communicatively coupled to the at least one nontransitory processor-readable storage medium, in operation, the at least one processor: (column 4, lines 38-50 and control computer 12).
limits a road speed of the vehicle to a first speed (column 14, lines 59-65 and figure 5A, step 256); 
receives a request for an override for the vehicle to exceed the first speed from an operator of the vehicle via a control input interface (column 15, lines 59-61 and figure 5B, step 266); 
limits the road speed of the vehicle to a second speed higher than the first speed for an activation interval, (column 17, lines 57-63 and figure 5C, step 284); 
limits the road speed of the vehicle to the first speed after the activation interval, (column 18, lines 32-35 and figure 5C, step 296). 
Kresse teaches all of the current elements of the current invention as stated above except: 
determines a number of times the override for the vehicle to exceed the first speed has been activated during a current activation assessment interval; 
and in response to a determination that the number of times the override for the vehicle to exceed the first speed has been activated during the current activation assessment interval is below a threshold number of activations per activation assessment interval, 
wherein the threshold number of activations is greater than or equal to two activations per activation assessment interval:
wherein the activation interval is a predetermined, fixed distance that the override is activated each time a condition for the override is enabled
limits the road speed of the vehicle to the first speed responsive to expiration of the activation interval, 
and causes a user interface of the vehicle to concurrently present distance-based statuses of the current activation assessment interval and of the activation interval. (However, Kresse teaches the current activation assessment interval being defined by a distance, see at least column 17, lines 36-41 and figure 5A, step 262)
Dorsey teaches:
determines a number of times the override for the vehicle to exceed the first speed has been activated during a current activation assessment interval; (see at least page 4, lines 12-15, variable cR2, which counts the number of times the speed limiter is reset, or overridden within activation assessment interval TR2)
and in response to a determination that the number of times the override for the vehicle to exceed the first speed has been activated during the current activation assessment interval is below a threshold number of activations per activation assessment interval, (see at least page 4, lines 10-11, variable Rmax, which is the threshold number of speed limiter override resets, or requests, allowed, and page 8, lines 21-28, wherein the speed limiter override request is only activated if the number of override activations cR2 is less than the threshold number of activations Rmax within time interval TR2. If the number of activations has been reached, then the speed limiter override request will not be activated and the vehicle will remain limited at the first speed)
wherein the threshold number of activations is greater than or equal to two activations per activation assessment interval: (see at least page 10, lines 14-15, wherein the maximum number of speed override requests, Rmax, is set to two activations per interval TR2)
and causes a user interface of the vehicle to concurrently present statuses of the current activation assessment interval and of the activation interval. (at least page 6, lines 9-19, and figure 1B, wherein a countdown of the time remaining in current activation assessment interval TR2 is displayed (as discussed above, TR2 is equivalent to the current activation assessment interval) concurrently with the activation interval TR1, which is the remaining time left in the override interval, or the status of the activation interval)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the first and second vehicle speed limits and override requests of Kresse with Dorsey’s technique of limiting the number of speed limiter override requests within a time interval and defining and displaying a fixed time interval the speed limiter override is active. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)
Dix teaches:
and causes a user interface of the vehicle to present distance-based statuses of the activation interval. (see at least [0055], wherein the display is configured to present a message indicated how many miles remain in the current activation interval. In combination with Kresse’s distance-based current activation assessment interval and Dorsey’s teaching of concurrent display of the statuses of the current activation assessment interval and of the activation interval, all the elements of this limitation are taught)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse and Dorsey with Dix’s technique of displaying a distance-based status of the current activation interval to result in concurrent display of the distance-based statuses of the current activation assessment interval and the current activation interval. It would have been obvious to modify because doing so enables controlling access to a work vehicle, preventing unauthorized use of work vehicles (such as speeding in rental vehicles), as recognized by Dix (see at least [0006], [0041], and [0078]).
Eriksson teaches:
wherein the activation interval is a predetermined,  fixed distance that the override is activated each time a condition for the override is enabled (see at least [0035], wherein the excess availability limit is a constant (fixed), preset (predetermined) distance value, e.g. 8km, and see at least [0023]-[0025], wherein the excess availability limit is a certain interval that the excess engine speed can be accessed for, equivalent to a speed limiter override activation interval)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, and Dix with Eriksson’s technique of using a predetermined, fixed distance to measure the activation interval. It would have been obvious to modify because doing so provides fuel-efficient and safe limitations on driving while still having the versatility to allow a driver to overtake or pass another vehicle, as recognized by Eriksson (see at least [0001]-[0006]). Additionally, using a predetermined, fixed activation interval saves on processor resources, as recognized by Eriksson (see at least [0105]).

Regarding Claim 19, Kresse, Dorsey, Dix and Eriksson in combination disclose the limitations of Claim 18 as discussed above. Kresse does not teach 
receiving, by the at least one processor, programmable settings data that comprises at least one of values for the first speed and the second speed, a value for the threshold number of activations, or a parameter that defines the duration of the activation interval; 
and storing, by the at least one processor, the received programmable setting data in the at least one nontransitory processor-readable storage medium.
However, Dorsey teaches:
receiving, by the at least one processor, programmable settings data that comprises at least one of values for the first speed and the second speed, a value for the threshold number of activations, or a parameter that defines the duration of the activation interval; and storing, by the at least one processor, the received programmable setting data in the at least one nontransitory processor-readable storage medium. (see at least page 11, lines 12-21, wherein the speed control function, including the variables Vmax (first speed), Rmax (the threshold number of activations), and TR2 (activation interval), is stored in memory and executed by a processor, and Claim 19, wherein the Rmax threshold number of activations is received from the speed control function)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix and Eriksson with Dorsey’s technique of receiving and storing a value for the threshold number of activations, first speed, and activation assessment interval. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)

Regarding Claim 20, Kresse, Dorsey, Dix and Eriksson in combination disclose all of the limitations of Claim 18 as discussed above, furthermore, Kresse teaches 
receiving the request for the override from a user interface positioned at or proximate to a steering wheel of the vehicle, a dashboard of the vehicle (column 12, lines 26-33 and column 16, lines 13-21 and interface module 64, which is a dash-mounted control/display unit), or a pedal of the vehicle. Kresse teaches a dash-mounted control/display unit (interface module 64) where the user can request activation of the speed limiter override via touch screen controls. Due to the “or” conjunction in this claim, any prior art that discloses receiving the request for the maximum speed override from one of: a user interface positioned at or proximate to a steering wheel of the vehicle, a dashboard of the vehicle, or a pedal of the vehicle, applies to this claim.

Regarding Claim 21, Kresse, Dorsey, Dix and Eriksson in combination disclose all of the limitations of Claim 1 as discussed above, and Kresse remains silent on:
wherein the concurrent display of distance-based statuses is based, at least in part, on presenting non-numerical graphics.
Dorsey teaches:
the concurrent display of statuses (at least page 6, lines 9-19, and figure 1B, wherein a countdown of the time remaining in current activation assessment interval TR2 is displayed (as discussed above, TR2 is equivalent to the current activation assessment interval) concurrently with the activation interval TR1, which is the remaining time left in the override interval, or the status of the activation interval)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix, and Eriksson with Dorsey’s technique of concurrent displays. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)
Dix teaches:
wherein the display of distance-based statuses is based, at least in part, on presenting non-numerical graphics. (see at least [0055], wherein the display is configured to present a message representing the distance-based status, and see at least [0058], wherein the message can be displayed symbolically, or graphically, rather than alphanumerically)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix, and Eriksson with Dix’s technique of non-numeric display. It would have been obvious to modify because doing so enables controlling access to a work vehicle, preventing unauthorized use of work vehicles (such as speeding in rental vehicles), as recognized by Dix (see at least [0006], [0041], and [0078]).

Claims 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kresse, Dorsey, Dix, and Eriksson as applied to claims above, and further in view of Biondo (US 20180339706 A1), filed 05/24/2017.

Regarding Claim 4, Kresse, Dorsey, Dix and Eriksson in combination disclose the limitations of Claim 1 as discussed above, furthermore, Kresse teaches the current activation assessment interval being defined by a current trip, of the vehicle (column 9, lines 1-4 and column 17, lines 36-41, and figure).
Kresse does not teach
a trip being between two complete shutdowns of operation, 
 determining a number of times the override has been activated during a current activation assessment interval comprises determining a number of times the override has been activated during a current activation assessment interval.
Dorsey teaches:
determining a number of times the override has been activated during a current activation assessment interval comprises determining a number of times the override has been activated during a current activation assessment interval. (see at least page 4, lines 12-15, variable cR2, which counts the number of times the speed limiter is reset, or overridden within activation assessment interval TR2)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the distance-based current activation assessment interval of Kresse, Dorsey, Dix and Eriksson with Dorsey’s technique of limiting the number of speed limiter override requests within a time interval and defining a fixed time interval the speed limiter override is active. It would have been obvious to modify because doing so allows drivers under a speed limiter to exceed the maximum speed as necessary for safe driving, as recognized by Dorsey (see at least page 1, lines 7-21)
Biondo teaches:
a trip being between two complete shutdowns of operation, (see at least [0091], and figures 3A-3B, wherein the limited override module only operates between an ignition start and end of the vehicle, meaning it operates between two complete shutdowns of operation)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kresse, Dorsey, Dix and Eriksson to incorporate the teachings of Biondo and substitute Kresse’s trip definition with Biondo’s. Doing so would allow limited movement of the vehicle in emergencies while preventing overuse or misuse of the speed limiter override (paragraph [0056]).

Regarding Claim 6, Kresse, Dorsey, Dix and Eriksson in combination disclose the limitations of Claim 1 as discussed above, but Kresse does not disclose 
causing a user interface of the vehicle to display at least one of: the number of times the override has been activated during the current activation assessment interval, 
or a difference between the threshold number of activations and the number of times the maximum speed override has been activated during the current activation assessment interval.
Biondo teaches causing a user interface of the vehicle to display at least one of: 
the number of times the maximum speed override has been activated during the current activation assessment interval, or a difference between the threshold number of activations and the number of times the maximum speed override has been activated during the current activation assessment interval (paragraph [0085]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kresse, Dorsey, Dix and Eriksson to incorporate the teachings of Biondo and provide Kresse’s maximum road speed limiter override system with a user interface that displays the speed limiter override request status. Doing so would enable the user to be notified of the status of the vehicle’s speed limiter override system during vehicle use (paragraph [0085]).
Regarding Claim 16, Kresse, Dorsey, Dix and Eriksson in combination disclose the limitations of Claim 1 as discussed above, furthermore, Kresse teaches the current activation assessment interval being defined by a current trip of the vehicle (column 9, lines 1-4 and column 17, lines 36-41).
Kresse does not teach
a trip being between two complete shutdowns of operation, 
Biondo teaches:
a trip being between two complete shutdowns of operation, (see at least [0091], and figures 3A-3B, wherein the limited override module only operates between an ignition start and end of the vehicle, meaning it operates between two complete shutdowns of operation)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kresse, Dorsey, Dix and Eriksson to incorporate the teachings of Biondo and substitute Kresse’s trip definition with Biondo’s. Doing so would allow limited movement of the vehicle in emergencies while preventing overuse or misuse of the speed limiter override (paragraph [0056]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kresse, Dorsey, Dix, and Eriksson as applied to claim 21 above, and further in view of US 20200096358 A1, filed 09/20/2018, hereinafter "Dal Bo".

Regarding Claim 22, Kresse, Dorsey, Dix, and Eriksson in combination disclose all of the limitations of Claim 21 as discussed above, and Kresse remains silent on:
wherein the non-numerical graphics includes at least one of bars, needles, or animations. 
Dal Bo teaches:
wherein the non-numerical graphics includes at least one of bars, needles, or animations. (see at least [0057]-[0058] and figure 5, wherein the non-numerical graphics include a countdown bar representing distance remaining, and animates as the vehicle travels)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Kresse, Dorsey, Dix, and Eriksson with Dal Bo’s technique of using non-numerical graphics including bars and animations. It would have been obvious to modify because doing so enables display interfaces to quickly provide relevant information to a driver, reducing driver distraction while still providing accurate information, as recognized by Dal Bo (see at least [0003]-[0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667